J. R. Swan, J.,
dissenting as to the third proposition of the syllabus. In general, an ineffectual tender does not prevent a party from making another and valid tender, within the time prescribed by the contract. But where, as in this case, a second tender devolves a burden upon the party to whom the tender is made, not contemplated by the terms of the contract, and arising out of the default of the party making the first tender, a second valid tender cannot, in my opinion, be made. In the case before us, the plaintiff took upon himself the risk of the net weight of the hogs. Coleman stipulated to slaughter the hogs. If the first ineffectual tender can be made good by a second, then the plaintiff was bound to slaughter one thousand, instead of five hundred hogs. It is clear that this was not contemplated by the contract. It is said that the plaintiff is benefited by slaughtering one thousand hogs, instead of five hundred. Whether he would be benefited or not, is a question within his province to determine, depending upon his own situation, convenience, and discretion. Whatever devolves on a party a duty, is a burden which he is not to be required by a court to perform, unless contemplated by the terms of his contract. He,might find it for his benefit to slaughter the five hundred hogs named in the contract, and a *59serious inconvenience to slaughter the one thousand required by the court. It is clear he was not bound to receive hogs already slaughtered; for no such thing is to be found in the contract.